DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-11 are pending of which claims 1, 5 and 11 are in independent form.
Claims 1-11 are rejected on the ground of nonstatutory double patenting.
Claims 1-11 are rejected under 35 U.S.C. 101 (abstract idea). 
	Claims 1-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 9542449 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of mental processes without significantly more. 
The claim(s) recite(s) patent collaboration system using data processing in connection with intellectual property analysis; nothing in the claim element precludes the step from practically performing certain methods of organizing human activity and mental process.
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “certain methods of organizing human activity” and “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites some additional elements – storing, multiple processor processing steps and searching steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing patent claims and “core concepts”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liao; Wenhui et al. (US 20110191310 A1) [Liao] in view of Belenzon; Sharon et al. (US 20110093449 A1) [Belenzon] in view of Lai; Kuei-Kuie et al. (US 20120116989 A1) [Lai].

Regarding claims 1, 5 and 11, Liao discloses, a method for generating a search of information sources based upon a correlation of core concepts between a first patent claim and a second patent claim in a collaboration and analysis system, comprising: storing a plurality of information sources in a database; processing the first patent claim to derive a first set of one or more claim limitations; processing the first patent claim to assign a first set of one or more core concepts [based on at least one word, the first set of one or more core concepts representing conceptual overlap across a plurality of claims of one or more patents in a patent family]; processing the first patent claim to assign a first core concept of the first set of one or more core concepts to a first claim limitation of the first set of one or more claim limitations based upon an indication of similarity of the first claim limitation to an analyzed claim limitation to which the first core concept has been previously assigned; processing a second patent claim to derive a second set of one or more claim limitations; processing the second patent claim to assign a second core concept to a first claim limitation of the second set of one or more claim limitations; processing the first core concept and the second core concept across at least the first patent claim and the second patent claim to determine a repeating core concept (In one alternative embodiment, the invention provides a computer-based system for processing a user query related to patent claim terms to generate a set of patent documents responsive to the query, the system comprising: a search engine executed by a computer and being adapted to receive a query and, based on the query, to search claims of patent documents contained in at least one database and adapted to yield a first set of candidate patent documents; and a re-ranking module comprising code executable by the computer and adapted to re-rank the first set of candidate patent documents based at least in part on a set of features associated with the patents and generate a second set of ranked patent documents, the re-ranking module being adapted to weight the set of features based on a previously executed learning process. In one alternative, the re-ranking may be based at least in part on a set of features including at least one classification feature related to the subject matter of the claimed invention. In addition, re-ranking module may be further adapted to generate for each patent in the first set of candidate patent documents a set of feature scores associated with the set of features, the re-ranking module being adapted to re-rank to generate the second set of ranked patent documents based at least in part on the set of feature scores. Also, the re-ranking module may be further adapted to generate for each patent in the first set of candidate patent documents a collective score derived at least in part from a set of feature scores, the re-ranking module being adapted to re-rank to generate the second set of ranked patent documents based at least in part on the collective score associated with each patent in the first set of candidate patent documents. The set of features may comprise one or more from the group consisting of: fields of a patent; patent title; patent abstract; patent IPC code; patent references; patent claims; rank-c, representing the lowest rank of any claim of a patent in the first set of candidate patents; sim(c,c), representing a highest similarity score between the query and claims in a patent in the first set of candidate patents; sim(c,cs), representing a similarity score between the query and all the claims of a patent in the first set of candidate patents; sim(c,title), representing a similarity score between the query and the title of a patent in the first set of candidate patents; sim(c,abstract), representing a similarity score between the query and the abstract of a patent in the first set of candidate patents; sim(key,key), representing a similarity score between key concepts of the query and a patent in the first set of patents; sim(key,title), representing a similarity score between the key concept of the query and the title of a patent in the first set of patents; sim(key,abstract), representing a similarity score between the key concept of the query and the abstract of a patent in the first set of patents; IPC-overlap, representing a number of overlapping IPC codes between IPC codes of a patent in the first set of patents and the IPC codes of an initial high-ranking set of patents in the first set of patents; and direct-Cite, representing the number of patents in the initial high-ranking set of patent documents that cite or are cited by a patent in the first set of patent documents. Also, the set of feature scores may be normalized and may include IPC-overlap, representing the number of the overlapping IPC codes between the IPC codes of a patent in the first set of patent documents and the IPC codes of an initial high-ranking set of patent documents in the first set of patents, the re-ranking module further adapted to compute IPC-overlap including code adapted to define the overlap score between two IPC codes, divide each IPC code to a plurality of levels based on IPC code structure, and wherein a first level overlap between two IPC codes results in a first score and a second level overlap between two IPC codes results in a second score. The IPC-overlap of a given patent document may be the average overlap scores between the IPC codes of that patent and all the IPC codes of the initial high-ranking set of patent documents and where a patent has a low IPC-overlap score it may be assigned a relatively low relevance score. The re-ranking module may be configured based on a previously executed learning process involving automatically generated training data processed to establish a relevance weighting to be assigned to respective ones of the set of features. The learning module may collect training data and assign a relevance weighting to the set of features based at least in part on the collected training data. The search engine may comprise a baseline text-based retrieval system adapted to yield the first set of candidate patent documents. The query may comprise a plurality of separately defined query terms, one or more of the separately defined query terms processed by the search engine to delimit or weight patents included in the first set of candidate patent documents. The query may comprise a plurality of separately defined query terms, one or more of the separately defined query terms processed by the re-ranking module to delimit or weight the set of features ¶ [0013]. In yet another embodiment the present invention provides a machine-readable medium having stored thereon instructions to be executed by a machine to perform operations, the instructions comprising instructions for: presenting a graphical user interface screen including an input box for receiving a query input; receiving a query related to patent claim terms; processing the query against claims associated with patent documents represented in a database comprising patent documents to generate a set of candidate patent documents responsive to the query; re-ranking the set of candidate patent documents based at least in part on a set of patent features and generating a second set of ranked patent documents; and displaying for review a graphical user interface screen associated with the set of ranked patent documents ¶ [0016]).
However Liao does not explicitly facilitate searching among the plurality of information sources for the repeating core concept across at least the first patent claim and the second patent claim.
Belenzon discloses, searching among the plurality of information sources for the repeating core concept across at least the first patent claim and the second patent claim (Reference is now made to FIG. 6, which is a simplified diagram illustrating the flow of a search procedure using the concepts obtained in FIG. 5. A document is input as an initial query by the user. The document has its own technical phrases which are extracted. The technical phrases that are extracted may or may not belong to concepts identified in the training stage. Where they do, all the technical phrases of the concepts are used to formulate a search query for actual use. The search query then ranks the documents in the database according to frequency of occurrence of the technical phrases from the identified concepts [0098]. (ii) Concept level--The frequency of a word at the concept level is the number of times the stemmed word appears in the concept, where the concept includes all words appearing in the original claims of the rejected application and in the claims of the prior-art. This frequency is computed for each concept where the stemmed word appears [0158]-[0160]. Also see ¶ [0218]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Belenzon’s system would have allowed Liao to facilitate searching among the plurality of information sources for the repeating core concept across at least the first patent claim and the second patent claim. The motivation to combine is apparent in the Liao reference, because there is a need to improve the identification of relevant prior-arts.
However neither one of Liao nor Belenzon explicitly facilitates based on at least one word, the first set of one or more core concepts representing conceptual overlap across a plurality of claims of one or more patents in a patent family.
Lai discloses, based on at least one word, the first set of one or more core concepts representing conceptual overlap across a plurality of claims of one or more patents in a patent family (See Fig. 7. Also see ¶ [0064]-[0071]. In view of the above-mentioned problems of the prior art, it is a primary objective of the present invention to provide a method for evaluating/analyzing patent portfolio using patent priority. The method comprises steps of (1) selecting a patent family to establish a data set based on members of the patent family and priorities claimed by the members of the patent family, (2) forming a relationship matrix based on the members of the patent family and the priorities claimed by the members of the patent family in the data set and, (3) analyzing a relationship between the members of the patent family and the priorities claimed by the members of the patent family through the relationship matrix to form an analysis result, and performing patent evaluation or patent portfolio according to the analysis result ¶ [0010]-[0016]).
It would have been obvious to one ordinary skilled in the art at the time of the filing of the present invention to combine the teachings of the cited references because Lai’s system would have allowed Liao and Belenzon to facilitate based on at least one word, the first set of one or more core concepts representing conceptual overlap across a plurality of claims of one or more patents in a patent family. The motivation to combine is apparent in the Liao and Belenzon’ reference, because there is a need to improve finding out patent portfolio with high value, high importance and high techniques so as to perform patent licensing, strategy alliance and even to discover potential infringers.

Regarding claim 2, the combination of Liao, Belenzon and Lai discloses, differentiating among a plurality of repeating core concepts to search among the plurality of information sources based upon a total number of patent claims containing the respective repeating core concepts to determine a most-repeated core concept (Belenzon: Reference is now made to FIG. 6, which is a simplified diagram illustrating the flow of a search procedure using the concepts obtained in FIG. 5. A document is input as an initial query by the user. The document has its own technical phrases which are extracted. The technical phrases that are extracted may or may not belong to concepts identified in the training stage. Where they do, all the technical phrases of the concepts are used to formulate a search query for actual use. The search query then ranks the documents in the database according to frequency of occurrence of the technical phrases from the identified concepts [0098]. (ii) Concept level--The frequency of a word at the concept level is the number of times the stemmed word appears in the concept, where the concept includes all words appearing in the original claims of the rejected application and in the claims of the prior-art. This frequency is computed for each concept where the stemmed word appears [0158]-[0160]. Also see ¶ [0218]).

Regarding claim 3, the combination of Liao, Belenzon and Lai discloses, wherein the step of processing the second set of claim limitations to assign a second set of core concepts to the second set of claim limitations is based on an association between the first and second sets of claim limitations (Liao: The set of features may comprise one or more from the group consisting of: fields of a patent; patent title; patent abstract; patent IPC code; patent references; patent claims; rank-c, representing the lowest rank of any claim of a patent in the first set of candidate patents; sim(c,c), representing a highest similarity score between the query and claims in a patent in the first set of candidate patents; sim(c,cs), representing a similarity score between the query and all the claims of a patent in the first set of candidate patents; sim(c,title), representing a similarity score between the query and the title of a patent in the first set of candidate patents; sim(c,abstract), representing a similarity score between the query and the abstract of a patent in the first set of candidate patents; sim(key,key), representing a similarity score between key concepts of the query and a patent in the first set of patents; sim(key,title), representing a similarity score between the key concept of the query and the title of a patent in the first set of patents; sim(key,abstract), representing a similarity score between the key concept of the query and the abstract of a patent in the first set of patents; IPC-overlap, representing a number of overlapping IPC codes between IPC codes of a patent in the first set of patents and the IPC codes of an initial high-ranking set of patents in the first set of patents; and direct-Cite, representing the number of patents in the initial high-ranking set of patent documents that cite or are cited by a patent in the first set of patent documents ¶ [0013]. Also see ¶ [0031]-[0033]).

Regarding claim 4, the combination of Liao, Belenzon and Lai discloses, the similarity of the first claim limitation to the analyzed claim limitation being indicated by a user (Liao: The set of features may comprise one or more from the group consisting of: fields of a patent; patent title; patent abstract; patent IPC code; patent references; patent claims; rank-c, representing the lowest rank of any claim of a patent in the first set of candidate patents; sim(c,c), representing a highest similarity score between the query and claims in a patent in the first set of candidate patents; sim(c,cs), representing a similarity score between the query and all the claims of a patent in the first set of candidate patents; sim(c,title), representing a similarity score between the query and the title of a patent in the first set of candidate patents; sim(c,abstract), representing a similarity score between the query and the abstract of a patent in the first set of candidate patents; sim(key,key), representing a similarity score between key concepts of the query and a patent in the first set of patents; sim(key,title), representing a similarity score between the key concept of the query and the title of a patent in the first set of patents; sim(key,abstract), representing a similarity score between the key concept of the query and the abstract of a patent in the first set of patents; IPC-overlap, representing a number of overlapping IPC codes between IPC codes of a patent in the first set of patents and the IPC codes of an initial high-ranking set of patents in the first set of patents; and direct-Cite, representing the number of patents in the initial high-ranking set of patent documents that cite or are cited by a patent in the first set of patent documents ¶ [0013]. Also see ¶ [0031]-[0033]. Also see ¶ [0006]).

Regarding claim 6, the combination of Liao, Belenzon and Lai discloses, wherein the core ratings comprise a numerical value (Liao: The set of features may comprise one or more from the group consisting of: fields of a patent; patent title; patent abstract; patent IPC code; patent references; patent claims; rank-c, representing the lowest rank of any claim of a patent in the first set of candidate patents; sim(c,c), representing a highest similarity score between the query and claims in a patent in the first set of candidate patents; sim(c,cs), representing a similarity score between the query and all the claims of a patent in the first set of candidate patents; sim(c,title), representing a similarity score between the query and the title of a patent in the first set of candidate patents; sim(c,abstract), representing a similarity score between the query and the abstract of a patent in the first set of candidate patents; sim(key,key), representing a similarity score between key concepts of the query and a patent in the first set of patents; sim(key,title), representing a similarity score between the key concept of the query and the title of a patent in the first set of patents; sim(key,abstract), representing a similarity score between the key concept of the query and the abstract of a patent in the first set of patents; IPC-overlap, representing a number of overlapping IPC codes between IPC codes of a patent in the first set of patents and the IPC codes of an initial high-ranking set of patents in the first set of patents; and direct-Cite, representing the number of patents in the initial high-ranking set of patent documents that cite or are cited by a patent in the first set of patent documents ¶ [0013]. Also see ¶ [0031]-[0033]. Also see ¶ [0006]).

Regarding claim 7, the combination of Liao, Belenzon and Lai discloses, wherein the numerical value is assigned based upon a determination that the first information disclosure of the first information source with respect to the first core concept satisfies one of: 1) fully discloses the first core concept, 2) fairly discloses the first core concept, and 3) suggests the first core concept (Liao: The set of features may comprise one or more from the group consisting of: fields of a patent; patent title; patent abstract; patent IPC code; patent references; patent claims; rank-c, representing the lowest rank of any claim of a patent in the first set of candidate patents; sim(c,c), representing a highest similarity score between the query and claims in a patent in the first set of candidate patents; sim(c,cs), representing a similarity score between the query and all the claims of a patent in the first set of candidate patents; sim(c,title), representing a similarity score between the query and the title of a patent in the first set of candidate patents; sim(c,abstract), representing a similarity score between the query and the abstract of a patent in the first set of candidate patents; sim(key,key), representing a similarity score between key concepts of the query and a patent in the first set of patents; sim(key,title), representing a similarity score between the key concept of the query and the title of a patent in the first set of patents; sim(key,abstract), representing a similarity score between the key concept of the query and the abstract of a patent in the first set of patents; IPC-overlap, representing a number of overlapping IPC codes between IPC codes of a patent in the first set of patents and the IPC codes of an initial high-ranking set of patents in the first set of patents; and direct-Cite, representing the number of patents in the initial high-ranking set of patent documents that cite or are cited by a patent in the first set of patent documents ¶ [0013]. Also see ¶ [0031]-[0033]. Also see ¶ [0006]).

Regarding claim 8, the combination of Liao, Belenzon and Lai discloses, wherein the determination that the first information disclosure of the first information source with respect to the first core concept satisfies one of: 1) fully discloses the first core concept, 2) fairly discloses the first core concept, and 3) suggests the first core concept is made based upon an average of one or more disclosure ratings assigned to the first information disclosure of the first information source with respect to the first core concept by one or more users of the system (Liao: The set of features may comprise one or more from the group consisting of: fields of a patent; patent title; patent abstract; patent IPC code; patent references; patent claims; rank-c, representing the lowest rank of any claim of a patent in the first set of candidate patents; sim(c,c), representing a highest similarity score between the query and claims in a patent in the first set of candidate patents; sim(c,cs), representing a similarity score between the query and all the claims of a patent in the first set of candidate patents; sim(c,title), representing a similarity score between the query and the title of a patent in the first set of candidate patents; sim(c,abstract), representing a similarity score between the query and the abstract of a patent in the first set of candidate patents; sim(key,key), representing a similarity score between key concepts of the query and a patent in the first set of patents; sim(key,title), representing a similarity score between the key concept of the query and the title of a patent in the first set of patents; sim(key,abstract), representing a similarity score between the key concept of the query and the abstract of a patent in the first set of patents; IPC-overlap, representing a number of overlapping IPC codes between IPC codes of a patent in the first set of patents and the IPC codes of an initial high-ranking set of patents in the first set of patents; and direct-Cite, representing the number of patents in the initial high-ranking set of patent documents that cite or are cited by a patent in the first set of patent documents ¶ [0013]. Also see ¶ [0031]-[0033]. Also see ¶ [0006]).

Regarding claim 9, the combination of Liao, Belenzon and Lai discloses, wherein the average is weighted based upon a level of access assigned to the one or more users of the system (Liao: Also, the set of feature scores may be normalized and may include IPC-overlap, representing the number of the overlapping IPC codes between the IPC codes of a patent in the first set of patent documents and the IPC codes of an initial high-ranking set of patent documents in the first set of patents, the re-ranking module further adapted to compute IPC-overlap including code adapted to define the overlap score between two IPC codes, divide each IPC code to a plurality of levels based on IPC code structure, and wherein a first level overlap between two IPC codes results in a first score and a second level overlap between two IPC codes results in a second score. The IPC-overlap of a given patent document may be the average overlap scores between the IPC codes of that patent and all the IPC codes of the initial high-ranking set of patent documents and where a patent has a low IPC-overlap score it may be assigned a relatively low relevance score ¶ [0013] and [0033]).

Regarding claim 10, the combination of Liao, Belenzon and Lai discloses, wherein the core ratings are objectively based upon an analysis of an extent of semantic correlation between words associated with the first core concept and words of the first information disclosure of the first information source (Belenzon: After the learning stage, the database can then be used in searching to rank relationships between documents so that documents bearing closely related subject matter are ranked highly in the search results. The patent search stage thus indicates semantic relationships and is freed from dependence on the need for identical keywords ¶ [0086]. Semantic similarity is the simplest technique used to measure the relatedness of documents (Baeza-Yates and Ribeiro-Neto, 1999): the only criterion used to evaluate the relatedness of documents is the extent of overlap between the words used in each document (each word is usually weighted by the relative frequency the word is used in the document and in all other documents) ¶ [0105]. Stage 2: Computing Conceptual and Semantic Relation ¶ [0161]. This procedure means that relatedness is determined not on the basis of semantic similarity, but on the similarity of the expected scientific idea each patent contains ¶ [0163]. As a benchmark to our conceptual relation algorithm, we also compute the semantic relation for the patent pairs in our dataset. We weigh textual features according to the ltc (logarithmic weighting of occurrence count, inverse document frequency and cosine normalization) ¶ [0170]).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/21/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154